                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


THOMAS T. WINSTON,

       Plaintiff,

       v.                                                        Case No. 20-CV-596-SCD

TAKATA CORPORATION,

       Defendant.


     ORDER DENYING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT


       On April 13, 2020, Thomas T. Winston filed this product-liability action against

Takata Corporation, a foreign manufacturer of airbags. ECF No. 1. The matter was randomly

assigned to me, and on initial review, I dismissed the complaint for lack of subject-matter

jurisdiction. See ECF No. 8. Winston filed an amended complaint on May 18, 2020. See ECF

No. 9. I screened the amended complaint, see 28 U.S.C. § 1915, permitted Winston to proceed

with his claims, see ECF No. 10, and later clarified that Winston was responsible for serving

process on Takata, a foreign defendant, see ECF No. 11.

       Winston subsequently filed letters indicating that he had served Takata via certified

mail, which apparently was received by the company on October 2, 2020. See ECF Nos. 14,

15. On February 1, 2012, Winston filed a motion for default judgment against Takata for

$2,500,000, arguing that Takata has failed to respond to the complaint within the time

required by federal rules. See ECF No. 19. Winston also submitted two declarations in support

of his motion for default judgment. See ECF Nos. 17, 18.




            Case 2:20-cv-00596-SCD Filed 02/12/21 Page 1 of 3 Document 20
       Obtaining a default judgment in federal court is a two-step process. See In re Catt, 368

F.3d 789, 793 (7th Cir. 2004) (“There are two stages in a default proceeding.”).

       First, the party seeking a default judgment must file a motion for entry of
       default with the clerk of a district court by demonstrating that the opposing
       party has failed to answer or otherwise respond to the complaint, and, second,
       once the clerk has entered a default, the moving party may then seek entry of a
       default judgment against the defaulting party.

UMG Recordings, Inc. v. Arista Records, LLC, 461 F. Supp. 2d 837, 841 (S.D. Ill. 2006) (citing

Fed. R. Civ. P. 55). According to Fed. R. Civ. P. 55(b)(1), “the clerk may enter a judgment by

default when the plaintiff ’s claim is for a sum certain or for a sum which can be computed

with certainty and the defendant has been defaulted for failure to appear and is neither an

infant nor incompetent.” UMG Recordings, 461 F. Supp. 2d at 841. “In all other cases, the party

seeking a judgment by default must apply to the presiding district judge for entry of a default

judgment.” Id. (citing Fed. R. Civ. P. 55(b)(2)).

       Winston is not entitled to default judgment at this time because he has not sufficiently

established that he properly served Takata according to Fed. R. Civ. P. 4. Winston’s proof of

service indicates that he mailed a copy of the relevant documents to Eric D. Green, Takata’s

restitution trust fund attorney. It appears that Green was appointed by the Eastern District of

Michigan to serve as the special master for two trust funds set up to compensate victims of

Takata’s defective airbags. See http://www.takataspecialmaster.com/index (last visited Feb.

5, 2021); see also United States v. Takata Corp., No. 16-CR-20810, 2018 U.S. Dist. LEXIS 45912

(E.D. Mich. Mar. 21, 2018). However, Green’s court-appointed role does not make him

Takata’s agent for service of process of this individual lawsuit.

       Accordingly, Winston’s motion for default judgment, ECF No. 19, is DENIED.

Winston is advised that he may be better off seeking compensation from Takata through one


                                                2

         Case 2:20-cv-00596-SCD Filed 02/12/21 Page 2 of 3 Document 20
of the established trust funds than via this lawsuit. I will nevertheless EXTEND the time for

Winston to serve Takata to March 10, 2021. Failure to properly serve Takata by that date may

result in dismissal of this action. See Fed. R. Civ. P. 41(b); E.D. Wis. L. R. 41(a).

       SO ORDERED this 12th day of February, 2021.



                                                    __________________________
                                                    STEPHEN C. DRIES
                                                    United States Magistrate Judge




                                                3

         Case 2:20-cv-00596-SCD Filed 02/12/21 Page 3 of 3 Document 20
